ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Blier et al. (US 8,096,460; “Blier”) is the most relevant prior art.
Blier discloses a surgical stapler (Fig. 1) comprising:
an actuation device (200) including an articulation shaft (142; this element extends into element 208, which is part of the articulation device);
a reload (100) releasably secured to the actuation device (200; Fig. 2), the reload (100) including a body portion (102, 107, 108, 180), an articulation mechanism (142, 148), and a tool assembly (106), the body portion (102, 107, 108, 180) defining a first longitudinal axis (see annotated diagram 1 below) and including a large diameter portion (102) having a first diameter (see annotated diagram 1 below; Fig. 1) and a small diameter portion (107, 180) extending distally from the large diameter portion (102) having a second diameter (see annotated diagram 1 below; Fig. 1), the second diameter being smaller than the first diameter;
the tool assembly (106) including an anvil assembly (114) and a cartridge assembly (112) that supports a plurality of staples (col. 3 ll. 61-62), the tool assembly (106) supported on a distal end of the small diameter portion (107, 180; Fig. 1) and defining a second longitudinal axis (see annotated diagram 2 below), the tool assembly (106) being coupled to the body portion (102, 107, 108, 180) by a pivot member (110) and pivotable in relation to the body portion (102, 107, 108, 180) about a pivot axis defined by the pivot member (110) between a first position in which the second longitudinal axis (see annotated diagram 2 below) is aligned with the first longitudinal axis (see annotated diagram 1 below; Fig. 3) and second positions in which the second longitudinal axis (see annotated diagram 2 below) is misaligned with the first longitudinal axis (see annotated diagram 1 below; col. 7 ll. 17-21); 
the articulation mechanism (142, 148) including a first articulation link (150) supported within the large diameter portion (102) of the body portion (102, 107, 108, 180; Fig. 11) and a second articulation link (148) supported within the small diameter portion (107, 180) of the body portion (102, 107, 108, 180; Fig. 6), each of the first (150) and second articulation links (148) having a proximal portion and a distal portion (Figs. 11, 15, 16), the proximal portion of the first articulation link (150) positioned to engage the articulation shaft (142; Fig. 9, 10, 11), the proximal portion of the second articulation link (148) being engaged with the distal portion of the first articulation link (150; Fig. 9; col. 4 ll. 48-50) and the distal portion of the second articulation link (148) being engaged with the tool assembly (106; via element 181; Fig. 20) at a location offset from pivot axis (Fig. 7), wherein longitudinal movement of the articulation shaft (142) effects corresponding longitudinal movement of the first (150) and second articulation (148) links to effect movement of the tool assembly (106) in relation to the body portion (102, 107, 108, 180) between the first position and the second positions (col. 7 ll. 6-21).
Blier fails to disclose the proximal portion of the first articulation link positioned to releasably engage the articulation shaft.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to releasably engage the first articulation link and the articulation shaft, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Blier fails to disclose wherein the tool assembly and the small diameter portion of the body portion of the reload are configured to facilitate insertion through a trocar having a diameter corresponding to the second diameter.
The Blier reference discloses a tool assembly (106) being larger than the small diameter portion (107, 180; Fig. 1). Therefore, the tool assembly (107) would have trouble fitting into a trocar having the size of the small diameter portion.

    PNG
    media_image1.png
    280
    480
    media_image1.png
    Greyscale

Diagram 1


    PNG
    media_image2.png
    464
    384
    media_image2.png
    Greyscale


Regarding claim 16, Blier discloses a reload assembly (100) comprising: 
a body portion (102, 107, 108, 180) defining a first longitudinal axis (see annotated diagram 1 above) and having a large diameter portion (102) and a small diameter portion (107, 180), the large diameter portion (102) having a first diameter (see annotated diagram 1 above; Fig. 1) and the small diameter portion (107, 180) extending distally from the large diameter portion (102) having a second diameter (see annotated diagram 1 above; Fig. 1), the second diameter smaller than the first diameter (Fig. 2);
a tool assembly (106) including an anvil assembly (114) and a cartridge assembly (112) that supports a plurality of staples (col. 3 ll. 61-62), the tool assembly (106) supported on a distal end of the small diameter portion (107, 180; Fig. 1) and defining a second longitudinal axis (see annotated diagram 2 above), the tool assembly (106) being coupled to the body portion (102, 107, 108, 180) by a pivot member (110) and pivotable in relation to the body portion (102, 107, 108, 180) about a pivot axis defined by the pivot member (110) between a first position in which the second longitudinal axis (see annotated diagram 2 above) is aligned with the first longitudinal axis (see annotated diagram 1 above; Fig. 3) and second positions in which the second longitudinal axis (see annotated diagram 2 above) is misaligned with the first longitudinal axis (see annotated diagram 1 above; col. 7 ll. 17-21); 
an articulation mechanism (142, 148) including a first articulation link (150) supported within the large diameter portion (102) of the body portion (102, 107, 108, 180; Fig. 11) and a second articulation link (148) supported within the small diameter portion (107, 180) of the body portion (102, 107, 108, 180; Fig. 6), each of the first (150) and second articulation links (148) having a proximal portion and a distal portion (Figs. 11, 15, 16), the proximal portion of the first articulation link (150) positioned to engage the articulation shaft (142; Fig. 9, 10, 11), the proximal portion of the second articulation link (148) being engaged with the distal portion of the first articulation link (150; Fig. 9; col. 4 ll. 48-50) and the distal portion of the second articulation link (148) being engaged with the tool assembly (106; via element 181; Fig. 20) at a location offset from pivot axis (Fig. 7), wherein longitudinal movement of the articulation shaft (142) effects corresponding longitudinal movement of the first (150) and second articulation (148) links to effect movement of the tool assembly (106) in relation to the body portion (102, 107, 108, 180) between the first position and the second positions (col. 7 ll. 6-21).
Blier fails to disclose the proximal portion of the first articulation link positioned to releasably engage the articulation shaft.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to releasably engage the first articulation link and the articulation shaft, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Blier fails to disclose wherein the tool assembly and the small diameter portion of the body portion of the reload are configured to facilitate insertion through a trocar having a diameter corresponding to the second diameter.
The Blier reference discloses a tool assembly (106) being larger than the small diameter portion (107, 180; Fig. 1). Therefore, the tool assembly (107) would have trouble fitting into a trocar having the size of the small diameter portion.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731